Mr. Justice HutchisoN
delivered the opinion of the court.
Defendants appeal from a judgment of conviction for libel whereby they were fined fifty dollars each. The record contains a bill of exceptions, but there is no brief nor assignment of errors. The bill of exceptions suggests several interesting but rather doubtful and somewhat technical questions that might have been elaborated perhaps by a skilful attorney after the necessary research. We have examined the record to the extent necessary to satisfy ourselves that no substantial injustice has been done.
As we have repeatedly pointed out, the judgment of the trial court is presumed to be correct; and it is the duty of ■appellant, not of this tribunal, to discover and establish the existence of any more or less technical error that might constitute a possible ground for reversal.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Aldrey concurred.